 In the MatterofREVOLUTIONCOTTON MILLSandTEXTILE WORKERSORGANIZINGCOMMITTEECase No. C-697.-Decided October 24, 1938Cotton TextileIndustry-Interference,Restraint,and Coercion:propagandaagainst union;propagandadiscreditingunion representatives ;expressed opposi-tion to outside labor organizations;persuadingemployees to refrain from joiningone organization;intimidationof witnessduring course ofhearing-Company-Dominated Union:domination of and interferencewith administration ;support ;solicitingmembershipby supervisory employees ; disestablished,as' agency forcollectivebargaining-Discrimination:charges of,not sustained.Mr. Samuel M. Spencer,for the Board.Brooks, McLendon d Holderness,byMr. L. P. McLendon,andStern d Stern,byMr. S. J. Stern,of Greensboro, N. C., for the re-spondent.Mr. C. G. Shaw,of Greensboro, N. C., andMr. Anthony W. Smith,of Washington, D. C., for the T. W. O. C.ShupingcCHampton, by Mr. C. L. Shuping,and.Mr. G. C.of Greensboro, N. C., for the R. F. W. U.Mr. Arnold R. Cutler,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, herein called the T. W. O. C., the NationalLabor Relations Board, herein called the Board, by Bennet F. Schauf-fler, Regional Director for the Fifth Region (Baltimore, Maryland),issued its complaint, dated November 29, 1937, against RevolutionCotton Mills Company,' Greensboro, North Carolina, herein called therespondent, alleging that the respondent had engagedin and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.-2 Incorrectlydesignated in the complaint as Revolution Cotton Mills.9 N. L. R. B., No. 42.468 DECISIONS AND ORDERS469In respect to the unfair labor practices the complaintalleged insubstance (1) that the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed themin Section 7 of the Act; (2) that the respondent on, or about Septem-ber 8, 1937, discharged and refused to reinstate one of its employees,Z. V. Myrick, because of his membership in and activities on behalfof the T. W. 0. C.; and (3) that the respondent dominatedand inter-fered with the formation and administration of a labororganizationknown as Revolution Flannel Workers Union, herein called theR. F. W. U., and contributed financial and other support to it.Copies of the complaint and accompanying notice ofhearing wereduly served upon the respondent, upon the R. F. W. U.,and uponthe T. W. 0. C. Thereafter the respondent filed an answer to thecomplaint in which it denied that it had engaged in the unfair laborpractices.The respondent also filed a motion for a billof particularsas to the unfair labor practices alleged in the complaint, except thosereferring to Z. V. Myrick.Thereafter the R. F. W. U. filed with the Regional -Director amotion to intervene, an answer to the complaint, in .which it deniedthe allegations therein affecting it, a cross-complaint ,2 and a petitionfor certification as the representative of the respondent's employees.Pursuant to the notice, a hearing was held at Greensboro, NorthCarolina, from December 9 to 15, 1937, before J. M. Brown, the TrialExaminer duly designated by the Board.At the commencement ofthe hearing the TrialExaminergranted the motion of the R. F. W. U.to intervene.The Board, the respondent, and the R. F. W. U. wererepresented by counsel, and the T. W. 0. C. by one ofits representa-tives.All parties participated in the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing onthe issues.At the commencementof the hearing the respondent renewed its motionfor a bill of par-ticulars and made various motions to dismiss the complaint on thegrounds that the complaint did not allege that a labor disputeexisted,and did not allege facts to confer jurisdictionuponthe Board. Thesemotions were denied by the Trial Examiner.At the close of the hear-ing counsel for the Board moved that the pleadings be conformed tothe proof.The motion was granted'by the Trial Examiner;Counselfor the respondent 'renewed andmade various motions to dismiss thecomplaint.These motions were denied by theTrial Examiner asiv ere, the motions of counsel for the R. F. W. U. that- the charges ofthe complaint be dismissedin so far asitwas affected, that judgmentbe renderedon its cross-complaint, and that- the R. F. W. U. becertified.During thecourse ofthe hearing the TrialExaminer made2At the hearing the respondent submitted an answer to the cross-complaint. 470NATIONAL LABOR RELATIONS BOARDnumerous rulings on other motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the TrialExaminer, and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On May 24, 1938, the Trial Examiner filed his Intermediate Report,in which he found that the respondent had engaged in the unfairlabor practices alleged in the complaint.He accordingly recom-mended that the respondent cease and desist from engaging in theunfair labor practices; that it cease giving recognition to and thatitdisestablish the R. F.W. U. as the collective bargaining repre-sentative for any of its employees, and that it reinstate Z. V. Myrickwith back pay.Thereafter the respondent and the R. F. W. U. filed exceptions tothe Intermediate Report and to various rulings of the Trial Examiner.The respondent also moved that the record be amended, or that thecase be reopened, to incorporate therein certain affidavits alleged tocontain further evidence relating to Myrick's discharge and the non-supervisory character of certain employees who were active in behalfof the R. F. W. U., as well as additional evidence relating to suchemployees.Since the respondent had ample opportunity to introducesuch evidence during the course of the hearing, the motion is denied.Pursuant to notice, a hearing was held before the Board on June30, 1938, in Washington, District of Columbia, for the purpose oforal argument.The respondent, the T. W. O. C., and the R. F. W. U.were represented by counsel and participated in the oral argument.At the hearing, pursuant to permission granted by the Board, therespondent and the R. F. W. U. submitted briefs, which the Boardhas considered.The Board has reviewed the exceptions to the Inter-mediate Report and, except as herein noted, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a corporation organized under the laws of theState of North Carolina with its office and place of business atGreensboro, North Carolina. It is engaged in the manufacture ofcotton flannels.The respondent purchases its principal raw material, cotton, fromfirms located throughout the United States. It purchases other rawmaterials and supplies from sources outside the State of NorthCarolina, such as chemicals from Iowa, oil from New Jersey, andmachinery from Massachusetts.The respondent ships about 75 per DECISIONS AND ORDERS471cent of its finished products to points outside the State of NorthCarolina.The value of the finished products is approximately $3,375,000 peryear.The entire output is sold through the Cone Export and Com-mission Company, a dry-goods commission house which is controlledby the Cone interests which control the respondent.The commis-sion house has its offices in New, York City and Greensboro, NorthCarolina.Between June 29 and December 15, 1937, the respondent employedan average of approximately 1,250 employees.H. THEORGANIZATIONS INVOLVEDTextileWorkers Organizing Committee is a labororganizationaffiliated with the Committee for Industrial Organization, admittingto its membership all employees of the respondent except supervisoryemployees.Revolution Flannel Workers Union is a labororganizationwithoutany outside affiliation.It admits to membership only employees ofthe respondent, exclusive of superintendents, overseers,office em-ployees, officers, and agents.III. THE UNFAIR LABOR PRACTICESA. Backgrou441 of the unfair labor practicesIn 1930 the United Textile Workers of America, herein calledU. T. W. A., affiliated with the American Federation of Labor, endeav-ored to organize the employees of the respondent. It appears thatthis was the occasion for considerable anti-union activity on the partof the respondent.At that time many employees who did not giveup their membership in the U. T. W. A. were discharged and ejectedfrom the company houses.C. F. Phillips, the assistant superintend-ent of the respondent, estimated that some 25 or 30 employees weredischarged and some 7 or 8 families were ejected.The respondentdid not controvert the testimony of witnesses for the Board thatthese employees were so treated because of their activities on behalfof the U. T. W. A.In 1933 union activities were renewed in Greensboro and were onthis occasion subject to attack in the Textorian, a newspaper circu-lated free of charge among the respondent's employees, and admit-tedly owned and controlled by the Cone interests. In the issue ofAugust 25, 1933, an article appeared entitled "Open Letter from Mr.Bernard M. Cone, Mill Executive, to His Employees." The letterstates in part:But, taking advantage of a statement in the [Cotton Textile]Code that workers shall have the right to organize,our old bally- 472I NATIONAL LABOR RELATIONS BOARDhoo friends-or perhaps a set of new ones-have come into ourmidst and are once more trying to persuade our people to jointheir unionand contribute to their beneficent and philanthropicmission in life by supporting them with dues, initiation fees andfree will offerings . . .We honestly believe that the Unions arefarmore arbitrary, unreasonable and dictatorial, and are farharder taskmasters than we are, and have your real interest farless at heart, and we feel you have nothing to gain by joiningthem . . .Have you ever stopped to compare these strangers... with the mill officials, the superintendents, the overseers .. .Which of these groups . . . are trying to line their pockets withyour money and when hard times come and their revenue ceaseswill desert you like rats leaving a sinking ship? [Italics ours.]The conclusion is inescapable that both in 1930 and in 1933 theacts of the respondent and its controlling interests were directedtoward destroying all organizational efforts of the employees of therespondent by "strangers."Although these events, occurring beforethe effective date of the Act, afford no basis for a charge of unfairlabor practices thereunder, they are important, however, in consider-ing the significance of the respondent's actions in connection with itsemployees renewed organizational activities.3B. Revolution Flannel Workers UnionAbout the middle of April 1937, organizational activities again-began at Greensboro.This time they were carried on by the T. W.0. C.During the early stages it conducted a successful membershipcampaign among the employees of the respondent.The R. F. W. U. first took form on June 29, 1937. According tothe testimony of two loom fixers, James E. Smith and J. D. Hughes,they, together with a third employee, J. A. Hill, decided on that dayto organize a union of their own on the theory that it would costless than a union affiliated with some national body.Hughes secured-the use of the lodge hall from the janitor and the first meeting washeld the same evening and attended by 20 employees.Thereupon the R. F. W. U. started a membership campaign andsucceeded in obtaining some 527 employees as members within theshort period of 2 weeks.Although it is clear that the respondenttook no part in the formation of the R. F. W. U., its open encourage-ment of this union combined with its attacks upon the T. W. 0. C.left no doubt in the minds of its employees that it favored the formerorganization.BJefery-DeTVitt Insulator Co v. ratwial labor RelationsBoard,91 F. (2d) 134C. C. A. 4th),cert. den.,58 S. Ct. 55.' DECISIONS AND ORDERS473Prior to the effective date of the Act, certain unions had engagedin two organizing campaigns at the mill of the respondent.On eachof these occasions the respondent had indicated its hostility towardunions.Nevertheless, the R. F. W. U., despite the knowledge of suchhostility, proceeded to organize without fear of reprisal.The solici-tation of members for the-R. F. W. U. was carried on for the mostpart at the mill during working hours.Seven employees,4 who werewitnesses for the respondent, took an active part in such solicitationand circulated membership petitions throughout the mill, in manyinstances in departments other than their own.Together they suc-ceeded in signing up some 250, approximately one-third of the entirenienibership of the R. F. W. U.Of the employees who circulated the petitions or, in. some instances,cards, for the R. F. W. U., in the mill, during the working hours,none was ever reprimanded.These employees testified that the reasonthey were not reprimanded was because they were careful to keeptheir activity from the attention of the supervisory employees.Thatsuch a group of employees could have wandered about the plant invarious departments, away from their duties, and during the workinghours, without the supervisory employees being aware of their activi-ties seems improbable.The respondent's tacit acquiescence in theuse of its time and property by R. F. W. U. organizers to further themembership 'campaign of the R. F. W. U. clearly amounted to acontribution of support to that organization.-The activities of J. B. Reynolds in the formation of the R. F. W. U.calls for particular comment.Edison S. Reeves, an employee, testi-fied that Reynolds was the head overhauler in the card room and thatReynolds himself had so informed him.Lawrence Greene, anotheremployee, testified that Reynolds "had charge of the boys that wereoverhauling machines," that he had three or four helping him, andthat these men took orders from him.C. F. Phillips, the assistantsuperintendent of the mill, denied that Reynolds had others workingunder his supervision, but then qualified the denial by saying that he"has [others working under his supervision] whenever he goes to over-haul a machine."Reynolds during direct examination denied that hehad anyone working under him but upon cross-examination stated thatliehad from one to four helpers.When asked what would happento a person whom he recommended should be discharged, Reynoldsrefused to commit himself, first saying, "we don't have that kind ofpeople out there," and after being admonished by the Trial Examinerto ans«*er the question, stating, "They always send me someone whowill do the work."From the evidence it is clear that Reynolds hadfrom one to five employees working under him, that on certain occa-4 J. B. Reynolds,Delpus Phillips (Delphus Phillips),J. C. Harris,Lennie Ritter(LennieRiddle),L. C. Godfrey, L. W. Ferguson, and Merl Hartzoge 474NATIONAL LABOR RELATIONS BOARDsions he did exercise supervision over them, and that he did have somepower to recommend a discharge.We have in similar instances heldthat such evidence supports the conclusion that such an employee mustbe classed as a supervisor.Reeves testified that on July 9, 1937, Reynolds came over to him andasked him to sign a paper; that Reynolds said that its purpose was toorganize a union to keep the C. I. 0. out; that when Reeves stated thathe would not sign, Reynolds said, "Well, the company would rathersee your name on it, than see it off"; and that when Reeves still wouldnot sign it Reynolds said, "Well, if you think anything of your job youwill sign it."Reynolds admitted that he asked Reeves to sign one ofthe petitions but denied making the other statements attributed to him.However, Greene, who was present at the time of the conversation,corroborated Reeves' testimony.We, therefore, find that Reynoldsmade the statement attributed to him by Reeves.The activities of other supervisory employees were likewise intendedto promote the success of the R. F. W. U. John Lowe, a second fore-man in the card room, told Ernest Amos that "Mr. Cone said he wouldnot tell anyone to join the union or not to join, but then anything wouldhappen. If the mill would shut down, he would take care of the onesthat stuck to him." It is evident from the cross-examination of Amosby counsel for the respondent that Lowe was working for the R. F.W. U., and it is therefore apparent that in referring to "the ones thatstuck to [Cone]," he was speaking of those who joined the R. F. W. U.It is significant that Lowe did not testify nor was this evidence re-butted.The effect of such a warning by Lowe cannot be overempha-sized, coming at a time when the installation of improvements in thecard room necessitated the discharge of many employees.Wesley Vernon also related an incident of solicitation for theR. F. W. U. by one of the respondent's supervisory employees.AboutSeptember 15, 1937, his overseer, J. B. Blackwood, met him in thealleyway between the machines, and said, "I am not trying to attend toyour business, but it might be a good idea for you to join this unionhere," meaning the R. F. W. U.When Vernon protested that he didnot have to join any union in order to keep his job, Blackwood said,"No, I don't think that anybody would be fired for it, but there is morethan one way of choking a cat to death than butter." This testimonyregarding Blackwood, as in the case of Amos, was not rebutted. Black-wood did not testify at the hearing.Following the testimony of William M. Jones,5 a witness for theBoard at the hearing, as to the events of 1936, J. S. Leonard, his over-seer, approached him on his return to work and told him that hehad "made an ass" out of himself, that he should have told the attor-5 Also referred to in the record as WillB. Jones. DECISIONS AND ORDERS475neys there "was nothing to it."On the following day Leonard ques-tioned Jones with respect to their conversation.When Jones toldLeonard, "you know what you said to me," Leonard stated that "sincemy wife died I am apt to say things I ought not to." AlthoughLeonard testified earlier at the hearing, he was not called to rebutthis testimony.Regardless of the excuse offered by Leonard, it isclear that his statements were calculated to intimidate the witnessagainst testifying at the hearing.We have described above the relationship between the respondentand the Textorian.On October 29, 1937, there appeared in thisnewspaper an editorial, entitled "Think of Tomorrow." It reads inpart :Reckless speculation is dangerous-everyone agrees to that;but most of us are prone to think of speculation in terms ofmoney.Heedless gambling is by no means confined to_ the tak-ing of reckless chances with money.One may by his actionsor associationswithother people place himself in as great jeop-ardy as he can by investing his last dollar in wild cat stock.He-can harmhimself justas easily by repudiating old friendsand established principles of relationship and accepting the prof-fered advice of strangers and new theories of conductas he canby selling his valuable possessions and investing his all in fly bynight financial schemes.[Italics ours.]'On November 26, 1937,several articles attacking the Committee forIndustrialOrganization appeared in the Textorian.One of thearticles, a purported speech delivered on November 9, 1937,by a highofficial of the State of Ohio relating to the steel strike situation inthat State,reads in part :The [steel]companies advanced one argument which I couldnot answer.They tookthe position that a written contractwould bind them, but would not bind the C. I. O. leadership...Some of the most vicious of the C. I. O. leaders are knownCommunists...Their philosophy is not the elevation ofAmerican labor, but it is violence,civilwar, and revolution...There was one band of some two thousand men [C. I. 0.]fromAkron alone who attempted an armed invasion of Youngs-town with blood in their eyes and violence on their lips.The other article, a purported reprint of an editorial from the-Amer-icanWool and Cotton Reporter,entitled "Aspinook Company WillLiquidate," related thestory of a certain cotton millwhich, althoughin a precarious financial position,had nevertheless continued to op-erate until the Committee for Industrial Organization had begun anorganization drive, afterwhichthe operations of the mill were soobstructed that the management was compelled to liquidate the mill. 476NATIONAL LABOR RELATIONS BOARDAlthough couched in general terms, the "strangers" alluded to inthe first editorial quoted above appear to be the same "strangers"to whom Cone alluded in 1933, namely, outside organizers.Pub-lished in the, midst of the R. F. W. U. organizing campaign, thewarning not to repudiate "old friends" for the advice of "strangers"could only have reference to the rivalry between the R. F. W. U. andthe T. W. 0. C. The other articles mentioned above clearly ex-pressed the opposition of the respondent to the T. W. 0. C.Underthe circumstances, the free choice of employees was effectively- curbedboth by the manner in which the R. F. W. U. was fostered and themanner in which the T. W. 0. C. was maligned.The respondent contends that the editorials of the newspaperreflected the personal opinions of its editor and manager, M.W.Heiss.However, Heiss is also assistant secretary of the respondentand in charge of personnel records.Whether Heiss as editor coulddivorce himself from Heiss as supervisor over the personnel records,it is improbable that the employees would conceive in him a dualpersonality whose thoughts in one capacity were not his thoughts inthe other.To them Heiss represented the respondent, and the policyhe expressed, whether at the mill or through a news organ identifiedwith the mill, was that of the respondent. 'Under these circum-stances, the article's undoubtedly served to intimidate the employeesof the respondent and amounted to support and encouragement ofthe R. F. W. U.We find that the respondent has dominated and' interfered with theadministration of the R. F. W. U., and has contributed support toit; and that by the above acts it has interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.C. The allegedly discriminatory dischargeZ. V. Myrickwas discharged on September 8, 1937.He had beenemployed by the respondent for about 18 years, last working as asweeper in the card room.Myrick had joined the T. W. 0. C. aboutAugust 8, 1937, and was active in its affairs.Myrick's duties necessitated his bringing waste from the card roomto the waste house, where Thomas Klegg worked.Klegg testified thatabout September 1, 1937, J. S. Leonard, the foreman of the card room,asked Klegg why Myrick and Walker, another employee, were loafingin the waste house and stated that he understood that they were signingemployees for the T. W. 0. C. Leonard admitted asking aboutMyrick's loafing.Although not specifically denying the remainder ofhis alleged statement, Leonard denied asking Klegg whether Myrickhad tried to sign Klegg for the T. W. 0. C. If Leonard's alleged state-ment was an indication of an intent to lay off both Myrick and Walker DECIS[ONS AND ORDERS477because of their union activity, it was not completely carried out as itdoes not appear that Walker was ever laid off or discharged. The evi-dence shows that Leonard had on previous occasions asked Klegg aboutthe loafing of Myrick and Walker in the waste house.On. September 3, 1937, E. F. Reeves gave Myrick a union paper,which Myrick in turn gave to Paul Smith,'also asking him to join theT.W. O. C. Smith subsequently returned for another 'copy of thepaper stating that he had given his copy to Leonard. Five days laterMyrick was discharged. Clyde Hammer, who had been "doffing cans"in the card room, was put in Myrick's place as a sweeper. -The respondent contends that due to the installation of new longdraft machinery the number of employees in the card room had to bereduced and the staff reorganized.Between July 26 and November 25,in addition to Myrick, 14 employees had been laid off in the card roomdue to these improvements, 3 of the lay-offs occurring after Myrick'sdischarge.All of the slips covering the terminations of employment,which were introduced in evidence, uniformly state that the employeeswere laid off due to the installation of long draft. In addition, it doesnot appear that any of the 14 other employees who were laid off be-longed to the T. W. O. C. No seniority rules were followed at the"respondent's mill.Even assuming that Leonard did get the copy of the union paper,we are not satisfied from all the evidence that Myrick was dischargedbecause of his activities in behalf of the T. W. O. C. rather than as aresult of the reorganization of the card room following the installationof the long draft machinery.. We will dismiss the complaint in so faras it alleges that the respondent discriminated against Z. V. Myrick.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIB above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent has dominated and interferedwith the administration of the R. F. W. U. and has contributed sup-port to it.Under these circumstances, the R. F. W. U. cannot anddoes not offer to the respondent's employees the free representationfor collective bargaining which is guaranteed by the Act.We shall,therefore, order the respondent to disestablish the R. F. W. U. as therepresentative of the respondent's employees for the purposes of collec-tive bargaining. 478NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Organizing Committee and Revolution FlannelWorkers Union are labor organizations within the meaning of Section2 (5) of the Act.2.The respondent, by dominating and interfering with the admin-istration of Revolution Flannel Workers Union, and by contributingsupport to said organization, has engaged in and is engaging inunfair labor practices, within the meaning of Section 8 (2) of the Act.- 3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.-5.The respondent has not discriminated in regard to the hire ortenure of employment or any term or condition of employment ofZ.V. Myrick, and has not thereby discouraged membership in theTextile Workers Organizing Committee, within the meaning of Section8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10,(c) of the National Labor RelationsAct, the National Labor,Relations Board hereby orders that therespondent,Revolution Cotton Mills Company, and its officers,agents,successors,and assigns shall1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of - Revolution FlannelWorkers Union, or the formation oradministration of any other labor organization of its employees, andfrom contributing support to Revolution Flannel Workers Unionor to any other labor organization of its employees;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization, toform, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection,as guaranteed by Section7 of the Act.2.will effectuate the policies of the Act:(a)Disestablish Revolution FlannelWorkers Union as a repre-sentative of its employees for the purpose of dealing with the re- DECISIONS AND ORDERS479spondent concerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employment;(b)Post immediately, and keep posted for a period of at leastthirty(30) consecutive days from the date of posting,notices to itsemployees in conspicuous places throughout its mill stating that therespondent will cease and desist in the manner set forth in 1 (a)_and (b),and that it will take the affirmative action set forth in 2(a) of this Order; and(c)Notify the Regional Director for the Fifth Region in writingwithin ten(10) days fromthe date of this Order what steps therespondent has taken to comply herewith.And it is further ordered that the complaint,in so far as it allegesthat the respondent has engaged in unfair labor practices,within themeaning of Section 8 (3) of the Act, be,and the same hereby is,dismissed.CHAIRMAN MADDEN took no part in the consideration of the aboveDecision and Order.